Name: 93/677/EC: Commission Decision of 13 December 1993 amending Commission Decision 92/452/EEC establishing lists of embryo collection teams approved in third countries for export of bovine embryos to the Community
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  agricultural activity;  agricultural policy;  trade;  America
 Date Published: 1993-12-17

 Avis juridique important|31993D067793/677/EC: Commission Decision of 13 December 1993 amending Commission Decision 92/452/EEC establishing lists of embryo collection teams approved in third countries for export of bovine embryos to the Community Official Journal L 316 , 17/12/1993 P. 0044 - 0044 Finnish special edition: Chapter 3 Volume 54 P. 0041 Swedish special edition: Chapter 3 Volume 54 P. 0041 COMMISSION DECISION of 13 December 1993 amending Commission Decision 92/452/EEC establishing lists of embryo collection teams approved in third countries for export of bovine embryos to the Community (93/677/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 89/556/EEC of 25 September 1989 on animal health conditions governing intra-Community trade in and imports from third countries of embryos of domestic animals of the bovine species (1), as last amended by Directive 90/425/EEC (2) and in particular Article 8 thereof, Whereas Commission Decision 92/452/EEC (3) as last amended by Decision 93/433/EEC (4) establishes a list of embryo collection teams approved in third countries for the export of embryos of domestic animals of the bovine species to the Community; Whereas the competent authorities of Canada have forwarded amendments to the list of teams approved in its territory; Whereas it is now necessary to amend the list of approved teams as regards Canada; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 In the Annex to Decision 92/452/EEC under the heading 'Canada' the following embryo collection teams are added: "" ID="1">'E546-MB Emtech Genetics Ltd, Morden, Manitoba, R0G 1J0 Dr David Hamilton E71 United Breeders Inc., R.R. 5, Guelph, Ontario, N1H 6J2 Dr Ken Christie'"> Article 2 This Decision is addressed to the Member States.Done at Brussels, 13 December 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 302, 19. 10. 1989, p. 1. (2) OJ No L 224, 18. 8. 1990, p. 29. (3) OJ No L 250, 29. 8. 1992, p. 40. (4) OJ No L 201, 11. 8. 1993, p. 17.